Citation Nr: 0838589	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-34 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran performed active military service from June 1967 
to March 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
granted an increased rating (from 10% to 30%) for 
posttraumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested throughout the 
appeal period by depressed mood, anxiety, poor sleep, social 
isolation, occasional passive suicidal thoughts (with no 
suicidal attempts), and complaints of panic attacks and 
employment difficulties.  

2.  Throughout the current appeal period, however, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and an inability to 
establish and maintain effective relationships have not been 
shown.  


CONCLUSION OF LAW

The criteria for a 50 percent schedular rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

If the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by simply 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide general notice 
of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, VA's 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

VA's duty to notify was satisfied by way of letters sent to 
the claimant in November 2006 and in July 2008 that address 
all notice elements.  The November 2006 letter-which 
informed the claimant of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence-was sent prior to the initial 
decision in this matter.  The July 2008 letter-which 
addressed Vazquez-Flores-was issued after the initial 
decision.  In July 2008 and August 2008, however, the claim 
was re-adjudicated, and supplemental statements of the case 
were issued.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes obtaining service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA examination reports and outpatient treatment 
reports.  The claimant submitted private treatment records.  
A transcript of the hearing was provided.  Neither the 
claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2008).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126(a) (2008).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2008).

PTSD has been rated 30 percent disabling under Diagnostic 
Code 9411 for the entire appeal period.  Under the rating 
criteria for PTSD, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United 
States Court of Appeals for Veterans Claims (Court) issued 
important guidance in the application of the current 
psychiatric rating criteria.  The Court stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The Court 
stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

An August 2005 VA mental health treatment report reflects 
moderately severe PTSD with a GAF score of 55 and social 
isolation.  [According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (hereinafter DSM IV), a GAF score of 51 to 60 is 
indicative of moderate symptoms (flat affect and 
circumstantial speech, occassional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)).  See also 38 C.F.R. § 4.125 (2008).]  

In July 2006, a VA examiner assigned a GAF score of 62.  
[According to DSM-IV, a GAF score of 61 to 70 is indicative 
of some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)).  See also 38 C.F.R. § 4.125 
(2008).]  Depression and anxiety were noted, although the 
veteran's affect was "mainly cheerful."  He was no longer 
working.  The report notes that he had worked at a Post 
Office and had received counseling for anger control.  

A January 2007 VA PTSD compensation examination report 
reflects occasional passive suicidal thoughts (but no history 
of suicidal attempts), social isolation, and visible anxiety.  
His mood was mildly depressed, but his affect was full 
ranging, appropriate, and congruent.  The clinical 
psychologist remarked that the veteran did not have panic 
attacks.  A GAF score of 58 was assigned.  

A September 2007 VA PTSD clinic report notes severe 
depressive symptoms and offers a GAF score of 65.  

In his October 2007 substantive appeal, the veteran reported 
daily panic attacks.  

In February 2008, the veteran testified that he retired from 
a 35-year career with the Post Office.  He testified that 
anxiety prevented him from attaining higher rank.  He 
testified that he has a close friend, that he has sleep 
trouble, memory trouble, and has contemplated suicide.  His 
spouse testified that anxiety has caused him to drink more 
alcohol.

Overall, the medical and competent lay evidence reflects that 
the veteran's PTSD is manifested by depressed mood, anxiety, 
poor sleep, social isolation, occasional passive suicidal 
thoughts (with no suicidal attempts), and complaints of panic 
attacks and employment difficulties.  The GAF scores assigned 
during the appeal period range from 55 to 65.  While 65 
indicates some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, a score of 55 means moderate 
symptoms.  

Such symptomatology supports an increased rating of 50% for 
the veteran's service-connected PTSD.  Of particular 
significance to the Board are the findings of disturbances of 
motivation and mood and of difficulty in establishing and 
maintaining effective work and social relationships, and the 
complaints of panic attacks.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  

While the veteran has described occasional passive suicidal 
thoughts, he has not, however, attempted suicide.  Although 
he reports daily panic attacks, a contemporaneous examination 
was negative for such symptomatology.  Further, the Board 
acknowledges the veteran's complaints of difficulty working 
and maintaining relationships with others.  In any event, the 
multiple mental status evaluations conducted during the 
current appeal have not shown obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and an inability to establish and maintain effective 
relationships.  As such, the next higher rating of 70% for 
the veteran's service-connected PTSD is not warranted.  Id.  

Resolving any remaining doubt in favor of the veteran, 
moderate symptoms are shown, and the criteria of a 50 percent 
rating are more nearly approximated.  The evidence does not 
contain factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal.  The assignment of staged 
ratings is therefore unnecessary.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96.  


ORDER

A 50 percent schedular rating for PTSD is granted, subject to 
the laws and regulations concerning the payment of monetary 
benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


